Citation Nr: 1424427	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  13-03 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009, July 2010, and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a hearing at the RO (Travel Board hearing) before the undersigned Veterans Law Judge in April 2013.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he injured his back during airborne school when he landed on the back of his heels during a jump.  His service treatment records confirm he was seen at medical for heel pain.  His post-service treatment records reflect treatment for his back beginning in May 1974, so within a year of separation, and continuing to the present.  As he has not yet been afforded a VA examination, one should be provided to determine the etiology of his current back condition, especially insofar as whether it is related to his injury during airborne school.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his back.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all back disabilities found to be present.

In regard to any diagnosed back disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the injury the Veteran described during airborne training, where he landed on the back of his heels during a jump.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



